Case: 20-10458   Date Filed: 08/25/2020   Page: 1 of 2



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10458
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:19-cr-00461-VMC-CPT-2


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus


WILMER JACINTO TOMALA-DE LA CRUZ,

                                                         Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 25, 2020)

Before MARTIN, ROSENBAUM, and BRANCH, Circuit Judges.

PER CURIAM:
              Case: 20-10458     Date Filed: 08/25/2020   Page: 2 of 2



      Victor Martinez, appointed counsel for Wilmer Tomala-De La Cruz in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Tomala-De La Cruz’s convictions and sentences are

AFFIRMED.




                                         2